       Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________

UNITED STATES OF AMERICA,                                 1:09-CR-329 RJA

                                                          DECISION AND
                                                          ORDER
        v.

THAMUD ELDRIDGE,

                         Defendant.

_______________________________

                                           INTRODUCTION

        Before the Court is defendant Thamud Eldridge’s request for a trial date as to the

outstanding Counts of the Indictment as well as defendant’s motion to dismiss Counts 16

and 17 of the Indictment on speedy trial grounds. 1 (Dkt. No. 843) For the following

reasons, defendant’s request for the immediate scheduling of a trial denied, and his

motion to dismiss Counts 16 and 17 of the Indictment is denied without prejudice.

                   PROCEDURAL HISTORY AND PRIOR PROCEEDINGS

        The Indictment charged defendant Thamud Eldridge with racketeering,

racketeering conspiracy, murder in aid of racketeering, kidnapping in aid of racketeering,

Hobbs Act robbery, conspiracy to distribute controlled substances, and various firearms

offenses.     (Dkt. No. 164)        Eldridge was also charged, in Counts 16 and 17, with

possession and discharge of a firearm in furtherance of drug trafficking and being a felon

in possession of a firearm. Counts 16 and 17 arose from an incident during which

Eldridge allegedly fired shots at City of Buffalo Police Officer Joy Jermain. On January


1For purposes of the instant Decision and Order, the Court assumes the parties’ familiarities with all prior
proceedings, filings, and Decisions in this case.
     Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 2 of 8




7, 2016, shortly before the trial in this case was scheduled to begin, the Court severed

Counts 16 and 17 from the remainder of the Indictment. (Dkt. No. 530) The primary

reasons for the severance included the Court’s finding that Assistant United States

Attorney Joseph Tripi, the lead prosecutor in the case, may have relevant testimony with

respect to Counts 16 and 17 (hereinafter referred to as the “Severed Counts”), and that

an immediate trial as to the remaining counts of the Indictment was necessary due to the

age of the case and the amount of time defendant had spent in pretrial detention. Id.

      A trial of defendant Eldridge on Counts 1 through 15 of the Indictment commenced

on January 13, 2016. On February 24, 2016, the jury returned guilty verdicts on a number

of counts. However, the jury was unable to reach a verdict on the remaining counts, and

was thereafter discharged. The unresolved counts pertaining to defendant Eldridge

include: Count 11 (Hobbs Act robbery of Thedrus Laster); Count 12 (discharge of a

firearm causing the death of Thedrus Laster); Count 13 (murder of Sam Jones, Jr. in aid

of racketeering); Count 14 (Hobbs Act robbery of Sam Jones, Jr.); and Count 15

(discharge of a firearm causing the death of Sam Jones, Jr.) (hereinafter referred to as

the “Unresolved Counts”). On March 18, 2016, the Government moved to defer retrial of

defendant as to the Unresolved Counts until resolution of the appeal of the counts of

conviction. (Dkt. No. 607) The Government asserted that “based upon the lengthy prison

sentences and mandatory minimum sentences associated with the counts of

conviction…the Government [did] not intend to retry...the unresolved counts if the counts

of conviction [were] affirmed on appeal.” (Dkt. No. 607, pg. 4)

      On April 7, 2016, defendant filed a response to the Government’s motion. (Dkt. No.

619) He opposed the Government’s request to delay a retrial of the Unresolved Counts



                                            2
      Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 3 of 8




pending the outcome of the appeal of his counts of conviction. Id. Shortly thereafter,

defense counsel moved to withdraw from the case and new counsel was appointed. A

status conference was held on June 29, 2016, a timeline for Rule 29 and Rule 33 motions

was discussed, and dates were set for the filing of post-trial motions.

       At a status conference on July 29, 2016, defense counsel indicated that instead of

waiting for the resolution of the appeal of the counts of conviction, Eldridge sought to

move forward promptly with a trial as to both the Unresolved Counts and the Severed

Counts. After some discussion, it was agreed that the Severed Counts should be tried

first, since the trial would be shorter and would not necessitate that Eldridge’s new

counsel review all of the previous trial transcripts. With agreement of the parties, a trial

date of January 24, 2017 was selected for the Severed Counts. On August 5, 2016, the

parties, including defendant, appeared at a status conference before the Court to discuss

the trial of the Severed Counts. At that time, Eldridge indicated, through his attorney, that

he no longer wished to move forward with a trial of the Severed Counts on January 24,

2017. Because he did not wish to put his family through two additional trials, Eldridge

requested that the Court return to its previously planned course of action, and specifically

wait until the resolution of post-trial motions and any appeals to the United States Court

of Appeals for the Second Circuit before scheduling a joint trial for both the Unresolved

Counts and the Severed Counts. The Government opposed this request and indicated

that it wanted to move forward with the trial of the Severed Counts on the date of January

24, 2017.

       On October 4, 2016, the Court issued a decision granting both the Government’s

motion to defer defendant’s retrial on the Unresolved Counts of the Indictment and



                                             3
      Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 4 of 8




granting defendant’s request to adjourn the trial as to the Severed Counts of the

Indictment. (Dkt. No. 677) The Court found that it was in the interest of judicial economy

to defer retrial of the Unresolved Counts of the Indictment until the counts of conviction

were fully resolved. Indeed, the Government represented that if the counts of conviction

were affirmed by the Second Circuit, they would most likely not seek a retrial as to the

Unresolved Counts. Thus, the Court concluded that deferring a retrial had the potential

to benefit defendant, who may never face potential conviction as to the Unresolved

Counts, as well as the Government and the public, by saving the time and expense of

another lengthy trial.   With respect to the Severed Counts, the Court agreed with

defendant that it was illogical to proceed on two different tracks. The Court reasoned that

since the Unresolved Counts and the Severed Counts were part of the same Indictment,

and since the Government may seek to retry the Unresolved Counts, the interests of

judicial economy and conserving Government resources favored combining the trials of

the Unresolved Counts and the Severed Counts. The Court likewise noted that if the

counts of conviction were affirmed, the Government may elect not to retry either the

Unresolved Counts or the Severed Counts. Thus, waiting for a final resolution of the

counts of conviction before proceeding as to either the Unresolved Counts or the Severed

Counts may save the defendant, the Government, and the Court, the time, energy and

expense of an additional trial.

       On August 28, 2017, the Court denied defendant’s post-trial motion for a judgment

of acquittal and new trial. (Dkt. No. 710) Eldridge was later sentenced to a term of

imprisonment of 600 months to be served as follows: 240 months as to each of Counts

1, 2, and 6 to be served concurrently with each other and with Counts 3 and 5; 120 months



                                            4
      Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 5 of 8




as to Count 3 to be served concurrently with Counts 1, 2, 5 and 6; 240 months as to Count

5 to be served concurrently with Counts 1, 2, 3, and 6; 60 months as to Count 4 to be

served consecutively as to Counts 1, 2, 3, 5, 6, and 7; and 300 months as to Count 7 to

be served consecutively as to Counts 1, 2, 3, 4, 5, and 6. A notice of appeal of Eldridge’s

conviction was filed with the Second Circuit. (Dkt. Nos. 792) A status conference as to

the Unresolved Counts and Severed Counts was held on January 25, 2019, at which time

it was agreed that the parties would await a decision on the appeal by the Second Circuit

before determining how best to proceed.                Additional status conferences were held

thereafter, during which time the parties noted that the matter remained pending on

appeal.

        On November 14, 2019, defendant filed the instant motion to dismiss the Severed

Counts on the basis that his right to a speedy trial had been violated. 2 (Dkt. No. 843) A

status conference regarding the motion was held before the Court on December 11, 2019.

The Government argued that the Court lacked jurisdiction to adjudicate the motion to

dismiss based upon Rule 12.1 of the Federal Rules of Appellate Procedure. The Court

requested further briefing on the issue of jurisdiction. At a follow-up status conference on

January 28, 2019, defense counsel indicated to the Court that the motion to dismiss may

be premature and requested that the motion be held in abeyance pending further

proceedings before the Second Circuit. Thus, no additional briefing was submitted.




2 The Court notes that defendant alleges both a violation of the Speedy Trial Act and that his
constitutional right to a speedy trial has been violated. Time under the Speedy Trial Act has been
consistently excluded by the Court, on the record, throughout the course of this case. Defendant’s motion
does not indicate which exclusions of time he contends were improper or on what basis. During the last
status conference in this matter, the Court excluded time, for the reasons stated on the record, pursuant
to Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv) of Title 18 of the United States Code, through September
15, 2020.

                                                   5
      Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 6 of 8




        The next status conference was held on July 1, 2020. 3                     At that time, the

Government noted that defendant’s appeal of his conviction was argued in early March

before the Second Circuit.          Defense counsel then indicated that Eldridge is now

requesting an immediate trial as to the Unresolved Counts and the Severed Counts. The

Government objected. Counsel for the Government represented that should the Second

Circuit affirm Eldridge’s conviction, the Government would move to dismiss the remaining

counts of the Indictment, including both the Severed Counts and the Unresolved Counts.

If the conviction was not affirmed, the Government intended to rejoin the Severed Counts

and the Unresolved Counts and try them together.

                                            DISCUSSION

        Request for an Immediate Trial

        The Court finds that setting an immediate trial date as to the remaining counts of

the Indictment is not in the interest of defendant, the Government, or the Court. All of the

reasons set forth in the Court’s October 4, 2016 decision to combine the Severed Counts

and Unresolved Counts and defer the trial of these counts until after resolution of

defendant’s appeal to the Second Circuit remain valid today.                   Defendant has been

convicted and sentenced to approximately 600 months of incarceration. This is not a

situation where defendant is detained only because the Severed Counts and Unresolved

Counts remain outstanding. At the most recent status conference, the Government

represented that should the Second Circuit affirm the conviction, they will move to dismiss

all remaining counts in the Indictment, to include both the Severed Counts and the


3 A number of status conferences were scheduled and adjourned prior to the July 1, 2020 conference as

a result of the National Emergency Declaration by the President of the United States in response to the
outbreak of the COVID-19 global pandemic, local conditions, and the severity of risks posed to
participants in Court proceedings and the public.

                                                   6
      Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 7 of 8




Unresolved Counts. Thus, in the event that Eldridge’s appeal is denied, there will be no

further trial in this matter and the case will have concluded. Eldridge’s appeal has been

briefed and argued before the Second Circuit, and a decision is expected shortly. In the

event that the conviction is affirmed, defendant, the Government and the Court will be

saved the time, expense and energy of another long trial. Should Eldridge’s appeal be

granted and the Government decide to proceed to trial as to the Unresolved Counts and

the Severed Counts, a trial date will be set at that time.

       Motion to Dismiss

       The Court further finds that it is premature to render a decision on defendant’s

motion to dismiss Counts 16 and 17 of the Indictment. The Government has argued that

defendant raised violation of his Sixth Amendment right to a speedy trial on appeal, and

thus the Court does not have jurisdiction over this claim at the present time. Defendant

was given an opportunity to brief this issue. Instead, defense counsel acknowledged that

the motion to dismiss may be premature and requested that the motion be held in

abeyance pending the outcome of the Second Circuit appeal. Thus, the motion has not

yet been fully briefed or argued. The Court also notes that should Eldridge’s conviction

be affirmed and the Government dismiss the Unresolved Counts and Severed Counts as

indicated, the motion to dismiss will be moot. For these reasons, the Court denies, without

prejudice, defendant’s motion to dismiss Counts 16 and 17 of the Indictment on speedy

trial grounds. Should the Government elect to proceed to trial on the Severed Counts,

defendant may renew his motion at that time.




                                             7
     Case 1:09-cr-00329-RJA-HBS Document 878 Filed 08/04/20 Page 8 of 8




                                     CONCLUSION

         For the foregoing reasons, defendant Thamud Eldridge’s request for an immediate

trial date as to the remaining counts of the Indictment is denied, and defendant’s motion

to dismiss Counts 16 and 17 of the Indictment is denied without prejudice.



         SO ORDERED.



Dated:         August 3, 2020
               Buffalo, New York




                                         __s/Richard J. Arcara_______
                                         HONORABLE RICHARD J. ARCARA
                                         United States District Judge




                                            8
